DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement filed August 8, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed August 8, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s claims are replete with unclear language under 35 USC 112(b) and the following are examples of such language. Applicant is advised to carefully review all claims to ensure their compliance with 35 USC 112(b). 
Claim 1 recites the limitation "the distal end thereof" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axial direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the proximal bearing point comprises a bearing receiver having a rotational bearing point for a rotary head rotationally fixed to the distal end of the rotor shaft" in lines 13-15. It is unclear how a point, the proximal bearing point, can comprise further structures because a point is a one dimensional entity, while the structures are three dimensional. Furthermore, the rotary head is not positively recited and, thus, it is unclear if it is required as part of the claimed invention.
Claim 1 recites the limitation "the proximal bearing point having a force application point at an axial distance therefrom" in lines 16-17. It is unclear from the claim how a point can have another point an axial distance therefrom, as a force application point and axial distance from a proximal bearing point will not be part of the proximal bearing point, but will be a separate point.
Claim 1 recites the limitation "the distal end of the inner catheter" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "for a force application section provided at the distal end of the inner catheter for axially moving the proximal bearing points relative to the sleeve section" in lines 17-19. The force application second is not positively recited and it is therefore if it is required by the claim.
Claim 1 recites the limitation "the proximal bearing points" in line 18.  There is insufficient antecedent basis for this limitation in the claim because the claim previously only recites the singular proximal bearing point.
Claim 2 recites the limitation "sleeve-shaped" in line 3. The metes and bounds of the claim are unclear as it is unknown what is considered “sleeve-shaped” as claimed. Is “sleeve-shaped” cylindrical or could it have a square or rectangular cross-section?
Claim 2 recites the limitation "the rotational bearing point is formed by a first inner groove" in lines 3-4. The metes and bounds of the claim are unclear as it is unknown if the claim is describing how the rotational bearing point is made (i.e. “formed”) or if the claim is requiring that the rotational bearing point is a first inner groove or has a first inner groove.
Claim 2 recites the limitation "the force application point is formed by a second inner groove" in lines 4-5. The metes and bounds of the claim are unclear as it is unknown if the claim is describing how the force application point is made (i.e. “formed”) or if the claim is requiring that the force application point is a second inner groove or has a second inner groove.
Claim 4 recites the limitation "the sleeve section is formed" in line 3. The metes and bounds of the claim are unclear as it is unknown if the claim is describing how the sleeve section is made (i.e. “formed”) or if the claim is attempting to further define the structure of the sleeve section.
Claim 4 recites the limitation "the radial direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer side facing the sleeve section" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the inner wall of the sleeve section" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the distal end of the bearing receiver" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the side facing away from the rotational bearing point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer side facing the sleeve section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inner wall of the sleeve section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the outer side facing the sleeve section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the inner wall of the sleeve section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the outer side facing the sleeve section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inner wall of the sleeve section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the distal end of the bearing receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the distal end of the bearing receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the distal end of the bearing receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the distal end of the bearing receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the distal end of the inner catheter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the distal end of the inner catheter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the distal end of the inner catheter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 14, 15, 18, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitan et al. (U.S. 2011/0034874), herein Reitan. Regarding claim 1, Reitan discloses a catheter pump having a pump head for introducing into an arterial vasculature (see Figures 1B and 1C and paragraph [0033]), an outer catheter 3 (see Figure 1C), an inner catheter 2 arranged in the outer catheter (see Figure 1C), and a rotor shaft 1 rotatably arranged in the inner catheter for driving an expandable conveyor element 11 provided at the pump head (see Figures 1C and 2A), wherein the expandable conveyor element being rotatably mounted between a distal bearing point 24 and a proximal bearing point 25 (see Figures 3A and 3B), the outer catheter has, on the distal end thereof, a sleeve section surrounding the proximal bearing point (see annotated Figure 3B below), the proximal bearing point is movable in the axial direction relative to the sleeve section for expanding the expandable conveyor element (see Figures 1B and 1C and the translated motion between the figures), the proximal bearing point comprises a bearing receiver having a rotational bearing point for a rotary head 5a rotationally fixed to the distal end of the rotor shaft, and the proximal bearing point having a force application point at an axial distance therefrom for a force application section provided at the distal end of the inner catheter for axially moving the proximal bearing points relative to the sleeve section (see annotated Figure 3B below).

    PNG
    media_image1.png
    497
    675
    media_image1.png
    Greyscale

Regarding claim 2, Reitan discloses that the bearing receiver is sleeve-shaped and the rotational bearing point is formed by a first inner groove and the force application point is formed by a second inner groove (see paragraph [0008]).
Regarding claims 11 and 12, Reitan discloses that the bearing receiver has recesses 22 in the outer side facing the sleeve section such that irrigation fluid flowing between the inner catheter and the outer catheter can flow between the bearing receiver and the inner wall of the sleeve section (see Figure 3B reproduced above, where irrigation fluid 28 is shown flowing).
Regarding claims 14 and 15, Reitan discloses a storage chamber adjoins the distal end of the bearing receiver, in which chamber irrigation fluid collects during operation and from which the irrigation fluid is conducted further to the distal bearing point, into the arterial vasculature and/or back through the inner catheter (see Figure 3B reproduced above and Abstract).
Regarding claims 18 and 19, Reitan discloses that the force application section is arranged on a bushing which is fixedly arranged on the distal end of the inner catheter (see annotated Figure 3B above).
Allowable Subject Matter
Claims 3-10, 13, 16, 17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwammenthal et al. (U.S. 2016/0022890) discloses a renal pump that includes an inner catheter, an outer catheter, rotor shaft, and expandable conveyor element on a distal end of the rotor shaft (see Figures 12Ai-12D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792